Citation Nr: 1721955	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected left ankle disability. 

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in December 2013 and June 2016.

The Veteran requested a Board hearing in his July 2012 Substantive Appeal, but his representative later withdrew the request.  

The Board notes that other issues are pending on appeal but have not been certified to the Board.  As such, those issues will be the subject of a later Board decision, if necessary.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a back disability related to service or caused or aggravated by his service-connected left ankle disability.

2.  The probative, competent evidence is against a finding that the Veteran has a right ankle disability related to service or caused or aggravated by his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran's representative has raised concerns regarding the VA examinations and opinions obtained during the course of the appeal.  In January 2013, the representative made a number of generic allegations with respect to the adequacy of the November 2011 and 2012 opinions.  However, the Board finds that the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion as to the matters discussed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  When considered in conjunction with the other evidence of record, the Board finds the November 2011 opinions are adequate.

The representative has also expressed concern regarding the competency of the VA examiner who provided opinions as to the Veteran's right ankle claim in November 2014 and August 2016 because in November 2014 the examiner indicated that intervertebral disc syndrome (IVDS), a disability related to the spine, affected the Veteran's right ankle and in August 2016 opined that there was no disability of the right ankle.  The Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  No probative evidence suggests that the VA examiner was not competent to perform the examination and provide opinions, nor does any evidence suggest that IVDS may not affect the ankle.  Furthermore, while the examiner initially noted in August 2016 that there was no right ankle disability, the examiner did opine that there was a nerve condition affecting the ankle.  Accordingly, the Board finds the VA opinions in question to be adequate for purposes of determining service connection.

The Veteran's representative also contends that the AOJ did not properly readjudicate the Veteran's back claim in the most recent Supplemental Statement of the Case because it included language about new and material evidence when the claim was already reopened by the Board in December 2013.  While such language was included, apparently in error, upon review it is clear that the AOJ adjudicated the service connection claim on the merits.  In any event, the Veteran's representative specifically indicated that he did not wish the Board to remand the claim to correct this error.  

Finally, the Veteran's representative has alleged that the AOJ did not consider opinions provided by the Veteran's treating physicians regarding the claimed disabilities.  The AOJ decisions of record, however, reflect that such opinions were considered as evidence.  Accordingly, the Board finds no prejudice to the Veteran in proceeding with adjudication of the claims.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that he has disabilities of the back and right ankle which have been caused or aggravated by his service-connected left ankle disability, specifically as a result of an altered gait.  In that regard, the Board notes that the record does not contain any competent suggestion or evidence, nor does the Veteran allege, that any back or right ankle disabilities are in any way directly related to his active duty service or manifested within one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  Accordingly, the claims may not be granted on a direct basis.  

With respect to the Veteran's back claim, the record reflects a diagnosis of degenerative disc disease (DDD) during the pendency of the appeal.  The Veteran asserts that he first began having back problems in approximately 1996.  With respect to the right ankle, the record does not reflect a diagnosis of a musculoskeletal disability; rather, the record indicates that the Veteran has a disability of the nerves, variously diagnosed as common peroneal nerve compression or palsy or as IVDS, but causing pain in the right ankle.  The Veteran asserts that his right ankle first started bothering him around 2006.  Furthermore, while recognizing that the Veteran has a nerve disability affecting the right ankle, the Board also notes the contention of the Veteran's representative that the Veteran underwent surgery with respect to the right ankle in January 2011 based on a treatment note reading "[a]ttention was finally directed to the posteromedial aspect of the right ankle where a 10 cm linear incision was made along the course of the tibial nerve."  Upon review, however, the Board finds that this note appears to be a typographical error, as all other records referencing this procedure, including from the Veteran's treating podiatrist, refer to the left ankle.  

Accordingly, the remaining question for resolution is whether the identified disabilities are caused or aggravated by the Veteran's service-connected left ankle disability.  

The Veteran first underwent VA examination in connection with his claims in November 2011.  With respect to the back, the examiner diagnosed mild degenerative changes, or DDD, at L4 and L5.  Upon examination, the examiner found the Veteran's gait to be appropriate, and opined that DDD is a normal part of aging and that there was no direct relationship between a spinal condition and the Veteran's left ankle disability.  With respect to the right ankle, the examiner stated that examination and review of the evidence did not reveal any pathology to render a diagnosis.  As noted above, the Veteran's gait was found to be appropriate.  Furthermore, the examiner cited to medical research indicating that there was no clear evidence to suggest that injury to one leg can cause major problems with the opposite uninjured leg except in cases of a major leg length discrepancy of 5 centimeters or more, or a severe lurching gait due to paralysis of one leg.  An additional opinion was obtained in November 2012 with respect to both disabilities, but the examiner did not provide any additional information.  

The Veteran's physician, Dr. J.B., also provided an opinion in November 2011 with respect to the right ankle.  Dr. J.B. opined that as a result of an unusual gait pattern, which was due to the bilateral nature of the Veteran's nerve entrapment condition, it was more likely than not that he now experienced pain and immobility in the right lower extremity.  In October 2012, Dr. J.B. diagnosed compression of the right common peroneal nerve, and reiterated the opinion that the Veteran had an unusual gait pattern which resulted in pain and immobility of the right lower extremity.  Another physician, Dr. J.L., opined in November 2011 that it was reasonable that a prolonged gait disturbance from ankle injury and leg length inequality may have contributed to the Veteran's spinal condition.  

Given the discrepancy regarding whether the Veteran had a right ankle disability and whether he had an altered gait, an additional examination and opinion were obtained with respect to both claims in November 2014.  In June 2016, however, the Board found the opinions obtained, which were negative to the Veteran's claims, to be inadequate; as such, they will not be afforded probative weight.  

Additional opinions were obtained as to right ankle disability in August 2016 and as to the back in October 2016.  In August 2016, following review of the claims file, the examiner opined that the Veteran did not have a right ankle condition but, rather, had common peroneal nerve palsy which resulted in right foot drop and occurred at the head of the fibula, near the knee.  The examiner further opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In October 2016, the same examiner opined that the Veteran's back disability was not aggravated by his service-connected left ankle disability.  In support of the opinion the examiner stated that, based on recent examinations, the Veteran's left ankle disability resulted in no abnormalities of function and that there was no biomechanical mechanism for the ankle condition to have any effect on the back.  In that regard, the examiner opined that the contention that one part of the body having a condition causes a person to favor or "unload" on the other and therefore causes arthritis or other musculoskeletal conditions on the contralateral side is often cited, but is biomechanically incorrect and has been disproven in the orthopedic and occupational medicine literature.  The examiner indicated that only the paralytic or waddling gait abnormalities could have such effects, and were not present in the Veteran.  

Upon review, and considering all of the evidence, the Board finds that the most probative evidence does not demonstrate that the Veteran has a back or right ankle disability which is caused or aggravated by his service-connected left ankle disability.  With respect to the right ankle, the most probative evidence reflects that the Veteran's pain and immobility is as a result of a nerve disability and that no musculoskeletal disability has been diagnosed.  In any event, such evidence does not demonstrate that any disability affecting the back or right ankle, including a nerve disability, is caused or aggravated by the left ankle disability.  In that regard, the Board notes the assertions of the Veteran's physicians, Drs. J.B. and J.L., that the Veteran has an unusual gait pattern which does or could cause problems in the right ankle or back.  The Board finds more probative, however, the opinions of the VA examiners that even if the Veteran has an altered gait, it is not of the type of that could cause disability in other parts of the body.  The VA examiners cited to medical research regarding the type of gait which could cause such problems and which is not present in the Veteran's case, whereas Drs. J.B. and J.L. did not make specific findings regarding the type of altered gait the Veteran experiences.  Drs. J.B. and J.L. also did not provide rationale for the opinions that the Veteran had an altered gait which caused disability in the left ankle and back, whereas the VA examiners fully explained the mechanism by which such could or could not occur.  Furthermore, the opinion of Dr. J.L. that it was "reasonable" that prolonged gait disturbance from ankle injury and leg length inequality may have contributed to the Veteran's spinal condition is speculative in nature.  Accordingly, the Board finds the opinions of the VA examiners more probative than those of the Veteran's physicians.  

Additionally, the Board has reviewed medical literature provided by the Veteran's representative regarding the effect of an abnormal gait on the body.  In that regard, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  The articles submitted by the Veteran's representative fall into this general category.  In any event, the articles do not necessarily contradict the findings of the VA examiners that the Veteran does not have the type of altered gait that can cause disability in other parts of the body.  

Finally, while the Veteran has stated that his back and right ankle disabilities are related to the service-connected left ankle disability and that he has a mechanical disability of the right ankle in addition to a nerve disability, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his disabilities is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back and right ankle disabilities is not competent medical evidence.  As such, the Board finds the opinions of the VA examiners to be significantly more probative than the lay assertions of the Veteran.  

Thus, for all the foregoing reasons, the claims for service connection for back and right ankle disabilities, to include as secondary to the service-connected left ankle disability, are denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to include as secondary to a left ankle disability, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to a back disability, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


